Exhibit 10.40.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT dated as of July 31, 2001 amends that
certain EMPLOYMENT AGREEMENT dated as of June 12, 2000 (the “Original Agreement”
and as amended by this First Amendment, the “Agreement”) between OPUS360
CORPORATION, a Delaware corporation (the “Company”), and JEANNE M. MURPHY (the
“Employee”).

 

WHEREAS, the Company and Employee entered into the Original Agreement; and the
Company and Employee now desire to amend the Original Agreement as set forth
below.

 

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Employee hereby agree as follows:

 

Section 1.               Definitions.

 

All capitalized terms used and not defined herein shall have the meaning
ascribed to such terms in the Original Agreement.

 

Section 2.               Duties.

 

Section 3 of the Original Agreement is hereby amended in its entirety, to read
as follows:

 

“The Employee shall be employed as the Executive Vice President, General Counsel
and Secretary of the Company or in such other position as the Company and the
Employee shall agree in writing.  The Employee shall report to the Chief
Executive Officer (or the President if there is no Chief Executive Officer) of
the Company.  The Employee shall perform such duties and services as are
appropriate and commensurate with the Employee’s position as Executive Vice
President, General Counsel and Secretary of the Company and as are otherwise
consistent in stature and prestige with the position of Executive Vice President
of a publicly traded corporation with similar operations as the Company, and
shall perform such additional duties and services which are similarly consistent
with such position as may reasonably be assigned to her from time to time by the
Chief Executive Officer or President, as the case may be.  The Employee shall be
based in the New York City metropolitan area.”

 

Section 3.               Compensation.

 

A new subsection (g) shall be added to Section 5 of the Original Agreement, to
read as follows:

 

“(g)         The Company shall grant to Employee an option (the “Additional
Option”) to purchase up to 100,000 shares of the Common Stock pursuant to the
terms of a written option agreement between the Company and Employee
substantially in the form currently

 

--------------------------------------------------------------------------------


 

used by the Company for ISO’s or NSO’s, as applicable.  Such option shall, to
the extent permitted under applicable law, be an ISO.  The right to purchase
thirty percent (30%) [30,000 shares] of the Common Stock represented by the
Additional Option shall be immediately vested upon grant and the right to
purchase the remaining eighty percent (80%) of such Common Stock shall vest with
respect to one third (1/3) of such shares [23,333 or 23,334 shares, as
applicable] of such Common Stock on each of the first three anniversaries of the
date of grant.

 

Section 4.               Termination for Good Reason or By Resignation.

 

Subsection 9(b)(i)(C) of the Original Agreement is hereby amended in its
entirety to read as follows:

 

“(c) the Employee’s office is relocated more than thirty (30) miles outside The
City of New York,”

 

Section 5.               Effect of Changes.

 

Employee acknowledges that the changes set forth above are made with her
agreement and do not constitute “Good Reason” to terminate this Agreement under
Section 9 of this Agreement.

 

 

Section 6.               Ratification.

 

Except as otherwise expressly set forth herein, the Original Agreement is hereby
ratified and confirmed in its entirety.

 

Section 7.               Effective Date.

 

This amendment shall be effective as of the date first written above.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first above written.

 

 

OPUS360 CORPORATION

 

 

 

By:

 

 

 

Name:

Steven C. Yager

 

Title:

CEO and President

 

 

 

 

 

 

 

 

 

 

JEANNE M. MURPHY

 

2

--------------------------------------------------------------------------------